Citation Nr: 0518592	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  97-20 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to an increased rating for a low back 
disorder with degenerative disc disease, currently evaluated 
as 40 percent disabling.

3.  What evaluation is warranted from September 23, 2002, for 
right lower extremity radiculopathy?

4.  What evaluation is warranted from September 23, 2002, for 
left lower extremity radiculopathy?

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for seizures caused by a change in anti-seizure 
medication (Haldol) in 1984.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right elbow disability caused by Veterans' Administration 
provided physical therapy.

7.  What evaluation is warranted from November 15, 1993, for 
coronary artery disease?

8.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  The veteran was a prisoner of war (POW) of the 
German Government from January 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1988 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a claim for a rating in 
excess of 30 percent for PTSD.  In November 1990, the Board 
remanded the veteran's appeal for further evidentiary 
development.  In an October 1991 rating decision, the RO 
assigned a 50 percent rating for PTSD.  Nothing in the record 
indicates that the veteran thereafter withdrew this appeal.  
38 C.F.R. § 20.204(b) (2004).  Therefore, because the Board 
is required to construe the appeal as a claim for the maximum 
benefit allowable by law or regulation, the Board finds that 
this claim remains in appellate status.  AB v. Brown, 
6 Vet. App. 35 (1993).

This matter also comes before the Board on appeal from a June 
1995 rating decision that granted service connection for 
coronary artery disease and rated it as 30 percent disabling 
effective from November 15, 1993; from a January 1997 rating 
decision that denied entitlement to compensation under 38 
U.S.C.A. § 1151 for seizures caused by a VA physician 
changing the dosage of an anti-seizure medication (Haldol) in 
1984; and from a May 1999 rating decision that denied 
entitlement to service connection for hepatitis A, a rating 
in excess of 40 percent for low back degenerative disc 
disease, and denied entitlement to compensation under 38 
U.S.C.A. § 1151 for a right elbow disability caused by VA 
provided physical therapy.

In June 2004, after being scheduled and being unable to 
report for a number of personal hearings, the veteran 
withdrew all outstanding hearing requests.  

In a September 2004 rating decision, the RO found that the 
veteran's service connected low back degenerative disc 
disease included radiculopathy in the lower extremities and 
grated separate 10 percent ratings for each lower extremity 
effective from September 23, 2002.  Therefore, the issues on 
appeal are as they appear on the first page of this decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch the claims of 
entitlement to higher evaluations for coronary artery disease 
and radiculopathy in the lower extremities were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies to these issues.

A review of the claims files shows an informal claim of 
entitlement to service connection for diabetes mellitus.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action. 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The preponderance of the evidence of the record is 
against finding that the veteran currently has hepatitis A or 
residuals thereof.

2.  Prior to September 23, 2002, the veteran's low back 
disorder with degenerative disc disease was not manifested by 
a pronounced intervertebral disc syndrome. 

3.  Since September 23, 2002, the veteran's low back 
degenerative disorder with disc disease has not been 
manifested by incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician having 
a total duration of at least six weeks during the past 12 
months.

4.  Prior to September 26, 2003, the veteran's the low back 
disorder with degenerative disc disease was not manifested by 
a vertebra fracture, ankylosis of the entire spine, or 
ankylosis of the lumbar spine. 

5.  Since September 26, 2003, the veteran's low back disorder 
with degenerative disc disease has not been manifested by 
unfavorable ankylosis of the thoracolumbar spine or 
unfavorable ankylosis of the entire spine.

6.  Since September 23, 2002, the veteran's lumbosacral 
radiculopathy of the right lower extremity has not been 
manifested by symptoms that equate to moderate incomplete 
paralysis of the sciatic nerve.

7.  Since September 23, 2002, the veteran's lumbosacral 
radiculopathy of the left lower extremity has not been 
manifested by symptoms that equate to moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Hepatitis A was not incurred or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The veteran has not met the criteria for a rating in 
excess of 40 percent for a low back disorder with 
degenerative disc disease at any time during the pendency of 
his appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2004).

3.  The veteran has not met the criteria for a rating in 
excess of 10 percent for lumbosacral radiculopathy of the 
right lower extremity at any time during the pendency of his 
appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2004).

4.  The veteran has not met the criteria for a rating in 
excess of 10 percent for lumbosacral radiculopathy of the 
left lower extremity at any time during the pendency of his 
appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In November 1998, September 1999, and August 2001 letters VA 
notified the claimant that he was responsible to support his 
claims with appropriate evidence.  The letters also informed 
the veteran that VA would attempt to obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  The August 2001 letter advised him that it was 
his responsibility to either send medical treatment records 
from his private physicians regarding treatment for his 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  Starting in 
August 2001, the veteran was also advised of the VCAA.  In 
the letters, the June 1995, January 1997, May 1999, and 
September 2004 rating decisions, the May 1997, June 1997, and 
July 2000 statements of the case, and the February 1998, June 
1998, and September 2004 supplemental statements of the case, 
the veteran was notified of the laws and regulations 
governing his claims.  In this regard, the September 2004 
supplemental statement of the case notified the veteran of 
the old and new criteria for rating back disorders.  

Therefore, the duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, VA asked the veteran on a number of occasions 
(see November 1998, September 1999, and August 2001 letters) 
if there was any information or evidence he considered 
relevant to his claims so that VA could help him by getting 
that evidence.  If the evidence was held by a private 
physician, the veteran was to provide authorizations so that 
VA could obtain that evidence.  Thereafter, the RO obtained 
and associated with the claims files the veteran's service 
medical records.  The appellant and/or VA also obtained and 
associated the records all private and VA records identified 
by the claimant.  A review of the record on appeal also shows 
that the veteran filed with the RO copies of medical texts, 
newspaper articles, and service records that he believed were 
relevant to his claims.  The veteran also testified at a 
personal hearing in October 1997.   Moreover, the RO afforded 
the veteran VA examinations in November 1998, November 1999, 
and July 2002, to obtain medical opinion evidence needed to 
adjudicate his claims.  

The record includes some records from the Social Security 
Administration (SSA) regarding a claim for disability dated 
in the 1980's.  VA did not obtain these records.  

Given the fact that the SSA records already found in the 
claims files show that the disability claim was based on 
problems with his back, diabetes mellitus, hypertension, 
liver disease, and coronary artery disease, the fact that the 
decision was based on only three sets of records (i.e., 
treatment records from the East Orange VA Medical Center 
dated from December 1982 to August 1984, a treatment record 
from Dr. Taff dated in October 1984, and a treatment record 
from Dr. Paniagua dated in February 1985), given the fact 
that the record includes older, as well as more 
contemporaneous VA examinations, that are negative for a 
diagnosis of hepatitis A, as well as the fact that records 
dated in the mid-1980's can have no bearing on the current 
severity of his service connected low back degenerative disc 
disease and radiculopathy, the Board finds that at this point 
in time that there would be no benefit to the appellant by 
further delaying adjudication of his claims by attempting to 
obtain these records, which most likely have been destroyed 
by the SSA in light of the appellant's age.  Therefore, 
adjudication of his claims may go forward without VA making 
an attempt to obtain these records.

The appellant was advised of what evidence VA had requested, 
received, and what evidence was not received in some of the 
above letters as well as the May 1997, June 1997, and July 
2000 statements of the case, and the February 1998, June 
1998, and September 2004 supplemental statements of the case.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the appellant because 
VA failed to provide adequate VCAA notice until after the 
appealed from rating decisions.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this respect, the appellant was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claims.  Moreover, additional medical records as well as 
VA examinations were obtained after that notice.  Hence, the 
Board finds that the appellant was not prejudiced by VA's 
failure to issue adequate VCAA notice until after the 
appealed from rating decisions.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claim

The veteran claims that he contracted hepatitis A as a POW 
and that he has had a continuing problem with the disorder 
since.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that service 
medical records are negative for complaints, a diagnosis, or 
treatment for hepatitis A.  Moreover, post service medical 
records, including VA examinations dated in April 1951, May 
1952, and June 1957, are likewise negative for complaints, a 
diagnosis, or treatment for hepatitis A.  In fact, when 
examined by VA in November 1998 for the express purpose of 
ascertaining whether the veteran had hepatitis A or any 
residuals of hepatitis A, it was opined that he did not.  

The application of 38 C.F.R. § 3.303 has as an explicit 
condition that the veteran must have a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
because the veteran does not have a current disability due to 
Hepatitis A, the claim of entitlement to service connection 
for that disorder is legally insufficient under 38 C.F.R. 
§ 3.303 and is denied.  

The Higher Evaluation Claims

The veteran contends that his service-connected low back 
degenerative disc disease and radiculopathy are manifested by 
increased adverse symptomatology that entitles him to 
increased ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  

As to the claim for an increased rating for low back 
degenerative disc disease, although regulations require that 
a disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning the disability rating, 
it is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As to the claim for higher evaluations for radiculopathy in 
the lower extremities, because the veteran is appealing the 
original rating, consideration must be given to whether the 
he deserves a higher rating at any point during the pendency 
of the claim.  Fenderson.  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

A December 1984 rating decision granted service connection 
for lumbosacral spine myofasciitis and rated it as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of lumbar motion).  A May 1999 rating decision 
recharacterized the veteran's back disability as lumbar 
spondylosis and continued the 40 percent rating under 
Diagnostic Code 5292.  Thereafter, in a September 2004 rating 
decision, the RO recharacterized the veteran's back 
disability by assigning separate ratings for low back 
degenerative disc disease, and lumbosacral radiculopathy of 
the right and left lower extremities.  The RO then rated the 
degenerative disc disease as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome)-5292, and rated the radiculopathy affecting each 
lower extremity as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (incomplete paralysis of the 
sciatic nerve) effective from September 23, 2002.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Further, additional regulatory 
changes for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

A September 2004 supplemental statement of the case notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

As to the claim of entitlement to an increased rating for a 
low back disorder with degenerative disc disease, given the 
change in law, VA may only apply the old rating criteria for 
an intervertebral disc syndrome prior to September 23, 2002, 
and it may only consider the new rating criteria when rating 
an intervertebral disc syndrome for the term beginning on 
September 23, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Likewise, only the old rating criteria applies 
for evaluating all other back disorders when considering the 
period prior to September 26, 2003, and only the new rating 
criteria for the term beginning September 26, 2003.  Id.

The Board's discussion will include consideration of the 
veteran's lumbar disorder with degenerative disc disease 
under the criteria for an intervertebral disc syndrome before 
and after September 23, 2002, under the rating criteria for 
all other back disorders before and after September 26, 2003, 
and for his radiculopathy since September 23, 2002.

Intervertebral Disc Syndrome-Prior to September 23, 2002

Prior to September 23, 2002, the veteran was only be entitled 
to a 60 percent rating if the intervertebral disc syndrome 
was manifested by "pronounced" symptoms which was defined 
as persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In this regard, VA medical records generated during this time 
record complaints and/or treatment for low back pain and 
tenderness.  They also reveal evidence of reduced motion, 
radiating pain to the lower extremities, and decreased 
sensation. 

Specifically, at a November 1998 VA spine examination the 
veteran complained of chronic low back pain since being 
wounded in action.  He stated that the pain was almost 
constant, and that the pain occasionally spread to the hips.  
On examination, pain free range of motion of the veteran's 
lumbar spine was shown on forward flexion to 30 degrees, 
backward extension to 15 degrees, and lateral bending to 10 
degrees.  There was evidence of diffuse low back tenderness.  
Straight leg raising was to 45 degrees.  Knee and ankle jerks 
were markedly diminished bilaterally.  Lasegue's sign was 
negative.  There were no sensory changes in the lower 
extremities.  Lower extremity motor strength was 5/5.  X-rays 
showed moderately severe lumbosacral spondylosis.  The 
diagnosis was lumbar spondylosis.

At the November 1999 cold injury VA examination, it was 
reported that the feet were cold to touch and had altered 
sensation to touch and pinprick.  It was opined that these 
neurological problems were due to cold injuries.  

At a July 2002 VA examination there was objective evidence of 
sacral tenderness.  Lumbar motion was forward flexion to 55 
degrees, backward extension to 15 degrees, left bending to 10 
degrees, right bending to 12 degrees, right rotation to 12 
degrees, and left rotation to 20 degrees.  There were no 
muscle spasms.  Straight leg raising was negative.  He had 
symmetrical patellar and Achilles deep tendon reflexes.  The 
diagnosis was chronic low back pain with a moderate daily 
pain, and possible spinal stenosis.

While medical records generated during this time record 
complaints and/or treatment for low back pain and tenderness, 
along with reduced motion, radiating pain to the lower 
extremities, decreased sensation, and diminished knee and 
ankle jerks, the November 1999 examiner opined that the 
neurological problems in his feet were due to his service 
connected cold injuries.  Moreover, VA examiners found no 
muscle spasms, no lower extremity sensory changes, normal 
deep tendon reflexes, and normal lower extremity muscle 
strength.  Given these facts the Board finds that the 
veteran's adverse symptomatology did not equate to persistent 
symptoms with little intermittent relief for the period prior 
to September 23, 2002.  

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the veteran's functional losses did not equate to more 
than the disability contemplated by the 40 percent rating 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Intervertebral Disc Syndrome-Since September 23, 2002

Effective September 23, 2002, the veteran will only be 
entitled to an increased, 60 percent, rating if the 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004); 69 Fed. Reg. 32449 (June 10, 2004) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

In this regard, the record does not show that a physician 
ever ordered bed rest due to his low back degenerative disc 
disease.  Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of physician 
ordered bed rest, the claim for an increased rating must be 
denied.  Id.

All Other Back Disorders-Prior to September 26, 2003

Prior to September 26, 2003, the veteran was entitled to a 
rating in excess of 40 percent if low back degenerative disc 
disease included a fractured vertebra under Diagnostic Code 
5285, ankylosis of the entire spine under Diagnostic Code 
5286, or unfavorable lumbar ankylosis under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2002).

The evidence here reveals no suggestion in the record that 
the veteran has a service connected fractured vertebra.  See, 
e.g., service medical records, and an August 2002 lumbosacral 
x-ray.  There being no demonstrable vertebral deformity due 
to the service connected fracture, a 10 percent rating may 
not be added to the rating.  Furthermore, the low back 
disorder with degenerative disc disease does not include cord 
involvement requiring long leg braces.  Finally, at all VA 
examinations the veteran was able to move his lumbosacral 
spine, and hence, there is no evidence of ankylosis.  
Consequently, an increased schedular rating is not warranted 
for the veteran's service-connected low back degenerative 
disc disease under Diagnostic Code 5285, 5286, 5289.  
38 C.F.R. § 4.71a (2002).

All Other Back Disorders-Since September 26, 2003

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his low back degenerative disc disease 
if it is manifested by unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a (2004).

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See, for example, lumbar 
spine MRI dated in December 2003.  Therefore, a higher rating 
cannot be assigned based on ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, an increased schedular 
rating is not warranted under 38 C.F.R. § 4.71a.  

Lower Extremity Radiculopathy

In order for the veteran to qualify for a higher evaluation 
in either lower extremity under Diagnostic Code 8520, there 
must be objective medical evidence of moderate incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2004).  
Moreover, as service connection for lower extremity 
radiculopathy was not granted prior to September 23, 2002, 
consideration of remote clinical evidence of radiculopathy 
prior to that date is not in order.  38 C.F.R. § 3.400.  

As reported above, VA medical records note his complaints 
and/or treatment for pain radiating into the lower 
extremities with decreased sensation.  However, VA treatment 
records dated in July 2004 included the opinion that that his 
neuropathy discomfort was very mild except with prolonged 
walking.  It was also opined in these records that the 
neuropathy was mostly secondary to his service connected cold 
injury and exacerbated by his nonservice connected diabetes 
mellitus.

Given these facts, which show only minimal lower extremity 
neurological impairment the adverse symptomatology 
attributable to the service connected radiculopathy equates 
to no more than mild incomplete sciatic nerve paralysis in 
either extremity.  38 C.F.R. § 4.124a (2004).  Therefore, the 
claims are denied.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson.

Conclusion

First, it should be pointed out that each of the ways by 
which the back is ratable, other than some of those described 
in 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), 
contemplates limitation of motion.  See VAOPGCPREC 36-97; 63 
Fed.Reg. 31262 (1998).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5293/5243, would 
be inappropriate.  38 C.F.R. § 4.14 (2003).  

Moreover, while the veteran would be entitled to a separate 
disability rating for separate segments of the spine if 
ankylosis or limitation of motion involved more than one 
segment of the spine, nothing in the record shows that he 
meets this criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(note); Also see lumbosacral spine x-rays dated in November 
1998 and August 2002; MRIs dated in August 1995, August 1996, 
and December 2003; VA examinations dated in November 1998 and 
July 2002.

In reaching these conclusions the Board has not overlooked 
the veteran's written statements, his personal hearing 
testimony, and the medical literature he filed.  As to the 
written statements and oral testimony, lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, lay statements as to the 
severity of the disabilities are not probative because lay 
persons are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Similarly, as to the 
medical literature, the Board finds that such generic texts, 
which do not address the facts in this particular veteran's 
case with any degree of medical certainty does not amount to 
competent medical evidence as to the current severity of the 
service connected disorders.  Sacks v. West, 11 Vet. App. 314 
(1998).  Therefore, the Board assigns more weight to the 
objective medical evidence of record as outlined above.  

Based on the veteran's written statements to the RO, his 
personal hearing testimony, and statements to VA examiners 
that his back and leg problems would interfere with his 
working, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2004).  Although the veteran has described his 
pain as being so bad that he cannot sit or stand for almost 
any period of time and maintaining employment would be 
impossible, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
either his low back degenerative disc disease or lower 
extremity radiculopathy have resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that these disabilities affects employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disorder with degenerative disc disease, at any time 
during the pendency of his appeal, is denied.

Entitlement to a rating in excess of 10 percent for 
lumbosacral radiculopathy of the right lower extremity, at 
any time during the pendency of his appeal, is denied.

Entitlement to a rating in excess of 10 percent for 
lumbosacral radiculopathy of the left lower extremity, at any 
time during the pendency of his appeal, is denied.


REMAND

As to entitlement to compensation under 38 U.S.C.A. § 1151 
for seizures caused by a 1984 change in anti-seizure 
medication (Haldol), and for a right elbow disability caused 
by VA provided physical therapy, remand is required because 
the record does not include medical opinion evidence 
addressing these issues.  38 U.S.C.A. § 5103A(d) (West 2002).  

In this regard, the Board notes that the standard of review 
governing 38 U.S.C.A. § 1151 claims changed after the veteran 
filed his claim for a seizure disorder in February 1995 but 
before he filed his claim for a right elbow disability in 
August 1998.  Specifically, for claims filed on or after 
October 1, 1997, 38 U.S.C.A. § 1151 precludes awarding 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (1996); See also VAOPGCPREC 40-97; 63 Fed. Reg. 
31263 (1998).  Therefore, when readjudicating these separate 
claims, the RO must be certain to apply the appropriate 
separate standard of review.

As to entitlement to compensation under 38 U.S.C.A. § 1151, 
while it appears that the RO has already obtained and 
associated with the claims files VA and private treatment 
records related to his seizures, a remand of the right elbow 
disability claim is also required to clarify the dates of the 
physical therapy that the veteran alleged caused additional 
right elbow disability, as well as to request all treatment 
records generated in connection with that physical therapy.  
38 U.S.C.A. § 5103A(b) (West 2002).  

As to entitlement to higher evaluations for coronary artery 
disease and PTSD, since the veteran filed his claims for 
higher evaluations there have been a number of changes in the 
rating criteria.  New criteria for rating coronary artery 
disease became effective January 12, 1998, 62 Fed.Reg. 65219 
(1997), and new criteria for rating PTSD became effective 
November 7, 1996.  Unfortunately, the record does not show 
that the veteran was either provided notice of the change in 
either rating criteria or provided VA examinations that took 
into account the changes.  Therefore, a remand is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159; Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

Given the above development, as well as the fact that the 
veteran has never received VCAA notice in regards to his 
claim for an increased rating for PTSD, on remand, the RO 
should also provide the claimant with updated VCAA notice.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.

Therefore, these issues are REMANDED for the following:

1.  For the claim of entitlement to an 
increased rating for PTSD, the RO shall 
provide the veteran with adequate VCAA 
notice in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim.  The letter 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  As to the claim for compensation 
under 38 U.S.C.A. § 1151 for a right 
elbow disability, the RO should contact 
the veteran and ascertain the dates of 
treatment when he believes he was the 
victim of negligent VA medical care.  All 
treatment records generated in connection 
with any physical therapy performed on 
the dates identified by the veteran must 
be secured.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims files, and the 
veteran notified in writing.  

3.  As to the claim for compensation 
under 38 U.S.C.A. § 1151 for a seizure 
disorder, after associating with the 
record all evidence obtained in 
connection with the above development (to 
the extent possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a neurological examination.  The 
claims folders are to be provided to the 
neurologist for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner must 
provide answers to the following 
questions:

i.  Does the veteran have a current 
seizure disorder and, if so, what is 
the diagnosis?

ii.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran suffers from a seizure 
disorder or residuals of a seizure 
disorder that were caused or 
aggravated by a 1984 change in his 
anti-seizure medication (Haldol)?

iii.  Is it as least as likely as 
not that the veteran suffered 
additional disability as a result of 
VA's decision to stop his anti-
seizure medication (Haldol) in 1984?  

Note:  The reviewing neurologist 
must note that, for this issue, the 
question of any VA negligence is NOT 
at issue.  Further, the Board 
invites the examiner's attention to 
the fact that in June 2003, a VA 
physician linked a seizure disorder 
to reported inservice confinement 
while a prisoner of war.  If the 
examiner concurs with this June 2003 
opinion, that fact must be noted.

4.  As to the claim for compensation 
under 38 U.S.C.A. § 1151 for additional 
right elbow disability caused by VA 
physical therapy, after associating with 
the record all evidence obtained in 
connection with the above development (to 
the extent possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folders are to be provided to the 
orthopedist for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner must 
provide answers to the following 
questions:

i.  What is the diagnosis of any 
current right elbow disability?

ii.  If the veteran has a current 
right elbow disorder due to an 
injury, is it as least as likely as 
not that the veteran suffered injury 
or aggravation of an injury as a 
result of VA physical therapy for 
his right elbow that was not the 
result of his own willful misconduct 
or failure to follow instruction?

iii.  Is it as least as likely as 
not that the injury or aggravation 
was the result of VA negligence or 
an unforeseen event?

iv.  Is it as least as likely as not 
that the injury or aggravation 
results in additional disability?

5.  As to the claim for a higher 
evaluation for coronary artery disease, 
after associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a cardiac examination.  The 
claims folders are to be provided to the 
cardiologist for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the post January 12, 1998, AMIE 
worksheets for rating coronary artery 
disease, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any disability.  All indicated 
studies, including a cardiac exercise 
stress test must be conducted.

6.  As to the claim for an increased 
rating for PTSD, after associating with 
the record all evidence obtained in 
connection with the above development (to 
the extent possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims folders are to be provided to the 
psychiatrist for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the post-November 7, 1996, AMIE 
worksheets for rating PTSD, the examiner 
is to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any 
disability.  

7.  After the development requested has 
been completed, the RO should review the 
opinions and examination reports to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  If they are deficient in any 
manner, the RO must implement corrective 
procedures at once.  

8.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
then such development should be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.

9.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issues on appeal and enter 
a rating decision.  If any of the 
benefits sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, the 
applicable laws and regulations including 
the new and old standards for 38 U.S.C.A. 
§ 1151 claims, the new and old criteria 
for rating coronary artery disease, the 
new and old criteria for rating PTSD, and 
the reasons for each decision entered.  
They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


